DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 5, 9-11, 13, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 20090080504 A1, hereinafter referred to as Li).
		Re claim 1, Li teaches a device (base station), the device comprising 
	(i) processing circuitry (Controller) coupled to storage (ROM/RAM) (Fig. 1-2, Par 0009-0010, Par 0034), the processing circuitry configured to:
	(ii) cause to send a first sounding frame to a first station device (downlink channel sounding from the BS to SS), wherein the first sounding frame is used for a calibration of a plurality of (TX) antennas and a plurality of (RX) antennas (downlink channel sounding is sent to receive a predicted downlink channel response for calibrating the plurality of BS antennas) (Fig. 2-5, Par 0012-0014, Par 0016-0018, Par 0021, Par 0023-0030);
	(iii) identify one or more quantization indices received from the first station device (quantized difference d indicative of the predicted downlink channel state), wherein the one or more quantization indices (quantized difference d) are associated with a quantization of a feedback vector (predicted downlink channel state), wherein the quantization of the feedback vector is performed by jointly quantizing first channel estimates (predicted downlink channel  state) from an RX antenna at the first station device (RX antenna of the SS) and each of the plurality of TX antennas at the device (plurality of BS antennas) (Fig. 1-3, Par 0009, Par 0012-0014, Par 0016-0018, Par 0023-0029, Par 0031);
	(iv) reconstruct the feedback vector using the one or more quantization indices (re-generating the predicted downlink response/state based on the difference information sent with the uplink channel sounding, Par 0031) (Fig. 3-5, Par 0023, Par 0027-0031);
	(v) identify a second sounding frame from the first station device (uplink channel sounding from the SS) (Fig. 2-5, Par 0012-0014, Par 0016, Par 0028-0031);
	(vi) determine second channel estimates (Uplink channel response determined from uplink sounding) based on the RX antenna at the first station device (SS antenna) and the plurality of TX antennas at the device (plurality of BS antennas) (Fig. 2-5, Par 0012-0014, Par 0016, Par 0028-0031);
	(vii) compare the reconstructed feedback vector (re-generated downlink channel response) with the second channel estimates (determining calibration parameter based on the Uplink channel response and predicted downlink channel response) (Fig. 2-5, Par 0012-0014, Par 0016, Par 0023-0024, Par 0028-0031); and
	(viii) determine a compensation scalar (Calibration parameter) based on the comparison (Fig. 2-4, Par 0012-0014, Par 0016, Par 0028-0031).
		Claim 9 recites a non-transitory computer readable medium storing instructions to be executed by a processor to perform the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Claim 17 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 10, 18, Li teaches that the compensation scalar (calibration parameter) is used to compensate for a difference (differences in the downlink and uplink channel responses) between a transmit chain (TX antenna/chain of the BS) and a corresponding receive chain (RX antenna/chain of the SS) connected to a same TX antenna at the device (Par 0011-0016, Par 0028-0030).
		Re claims 3, 11, 19, Li teaches that ratios of a transmit chain response to a corresponding receive chain response remains the same for the plurality of TX antennas (based on the reciprocal property of the wireless channel, the wireless channel/medium response in the uplink and downlink (i.e. hU and hD) are equal) (Par 0011-0014).
		Re claims 5, 13, Li teaches to send one or more data frames on the plurality of the TX antennas by applying the compensation scalar to the one or more data frames (Calibration parameter is applied to compensate the differences in the uplink and downlink channel responses. Therefore, every data transmission after calibration applies the calibration parameter) (Fig. 4-5, Par 0011-0014, Par 0016, Par 0020, Par 0025, Par 0030-0032).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 7, 8, 12, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 9, 17 above and further in view of Lou et al (WO 2017004546 A1, hereinafter referred to as Lou).
		Re claims 4, 12, 20, Li does not explicitly disclose that the calibration is initiated by sending a null data packet announcement (NDPA) frame or a trigger frame.
		Lou teaches that the calibration is initiated (initiating to measure and receive downlink CSI) by sending a null data packet announcement (NDPA) frame or a trigger frame (NDPA frame, Fig. 2-3) (Par 0065-0067, Par 0077, Par 0085-0086).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step that the calibration is initiated by sending a null data packet announcement (NDPA) frame or a trigger frame, as taught by Lou for the purpose of efficiently estimating channel state information (CSI) and providing a CSI feedback with a reduced overhead, as taught by Lou (Par 0063-0064).
		Re claims 7, 15, Li teaches that the second sounding frame (Uplink sounding) is a calibration feedback frame or any frame with data  (uplink sounding frame includes predicted downlink channel state information) (Fig. 3-5, Par 0016, Par 0028-0031). Li does not explicitly disclose that the second sounding frame comprising one or more long training fields (LTFs).
		Lou teaches that the second sounding frame comprising one or more long training fields (LTFs) (Preamble including LTF, Fig. 6) (Par 0080, Par 0089-0092).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step that the second sounding frame comprising one or more long training fields (LTFs), as taught by Lou for the purpose of efficiently estimating channel state information (CSI) and providing a CSI feedback with a reduced overhead, as taught by Lou (Par 0063-0064).
		Re claims 8, 16, Li does not explicitly disclose that the one or more LTFs are used for channel estimation.
		Lou teaches that the one or more LTFs are used for channel estimation (Fig. 6, Fig. 8B, Par 0059, Par 0080-0083, Par 0089-0092, Par 0104-0105).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step that the one or more LTFs are used for channel estimation, as taught by Lou for the purpose of efficiently estimating channel state information (CSI) and providing a CSI feedback with a reduced overhead, as taught by Lou (Par 0063-0064).
6.	Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 9 above and further in view of Yang et al (US 20200112350 A1, hereinafter referred to as Yang).
		Re claims 6, 14, Li teaches to receive the second sounding frame from the SS (Fig. 3-5). Li does not explicitly disclose that the second sounding frame a null data packet (NDP) frame.
		Yang teaches that the second sounding frame a null data packet (NDP) frame (Par 0090-0094).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step that the second sounding frame a null data packet (NDP) frame, as taught by Yang for the purpose of providing an improved sounding process to timely update channel information to enhance network performance, as taught by Yang (Par 0005-0006).







Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473